DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 34-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 lines 3-4 recites “…the shoulder projecting outwardly from a remainder of the mating member…”.  It is not clear where the remainder of the mating member is positioned.  For purposes of examination, this is interpreted as the shoulder projecting outwardly from a distal end of the annular channel.  Claims 34 and 38 are similarly rejected.  Claims 25-26 are rejected because they depend from claim 24, and claims 35-36 are rejected because they depend from claim 34.
Claim 24 recites the limitation "the annular portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 24 is interpreted to depend from claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-28, 31-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager et al. (Oilschlager), US 5,267,983 in view of Prichard, US 5,988,700.
Regarding claims 21, 24 and 28, Oilschlager discloses an adapter assembly for enteral feeding comprising: a tapered connector (adapter 12, col. 2 line 60) including a central passage (central passage, see annotated Fig. 4 below) and a tapered outer surface (see Fig. 2 and 12a-e) for sealing openings of different sizes (col. 1, lines 64-col. 2 line 3); wherein the tapered outer surface of the tapered connector comprises a multi-stepped configuration including at least three steps (5 steps, col. 2 line 2).  

    PNG
    media_image1.png
    317
    476
    media_image1.png
    Greyscale

In claim 21, Oilschlager does not teach a male fitting coupled with the tapered connector and in fluid communication with the central passage for attaching a device having a complementary fitting to the tapered connector.  In claim 24, Oilschlager does not teach the adapter assembly of claim 21 further comprising an enteral feeding connector including the male fitting and a mating member projecting from the male fitting, and wherein a shoulder is formed on the mating member, the shoulder projecting outwardly from a remainder of the mating member in a transverse direction, the mating member further including an outer surface annular channel formed between the shoulder and the annular portion.  In claim 28, Oilschlager does not teach the adapter assembly of claim 21 further comprising an enteral feeding connector including the male fitting, the enteral feeding connector including a shoulder configured to engage a top surface of the tapered connector.  
However, Prichard teaches an adapter assembly (Fig. 8) comprising feeding tube adapters for use with a fluidic connector (col. 2 line 55 to col. 3 line 5), comprising an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the adapter of Oilschlager with the luer adapter of Prichard for the purpose of fluidly coupling the adapter to a male fitting and a device having a complimentary fitting, wherein some markets require a male fitting, as taught by Prichard, col. 2 line 55 to col. 3 line 5.
Regarding claim 22, 
Regarding claim 23, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 22 wherein the annular portion has a threaded inner surface (Prichard, internal threads of luer skirt 136, col. 6 line 33).
Regarding claim 25, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 24 further comprising a tether (Prichard, tether 138, col. 6 line 24) secured around the outer surface annular channel, and a cap (luer cap 140, col. 6 line 25) secured to the tether.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the luer adapter 132 of Prichard with the tether and cap of Prichard for the purpose of retaining the cap and sealing off the adapter when not in use to prevent contamination.  
Regarding claim 27, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21 wherein the male fitting is adapted to be releasably coupled with the tapered connector (Prichard, friction fit, col. 6 line 57).  
Regarding claim 31, Oilschlager discloses an adapter assembly comprising (claim limitations mapped as above for claim 21, unless otherwise noted below): a tapered connector including a central passage and a tapered outer surface for sealing openings of different sizes in at least one of a tube (Fig. 2) and a bottle; wherein the tapered outer surface of the tapered connector comprises a multi-stepped configuration including at least three steps.  
Oilschlager does not teach a male fitting coupled with the tapered connector and in fluid communication with the central passage for attaching a device having a complementary fitting to the tapered connector; and a mating member formed on a 
However, Prichard teaches an adapter assembly (Fig. 8) comprising feeding tube adapters for use with a fluidic connector (col. 2 line 55 to col. 3 line 5), wherein the feeding tube adapter (luer adapter 132, col. 6, lines 20-21) comprises a male fitting (luer skirt 136 and male connector 158, col. 6 lines 22-39); and a mating member (male-to-male luer 134 and assembly retaining area 156, col. 6 lines 22-39) formed on a distal end of the male fitting such that the mating member and male fitting are formed as one piece of material (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the adapter of Oilschlager with the luer adapter of Prichard for the purpose of fluidly coupling the adapter to a male fitting and a device having a complimentary fitting, wherein some markets require a male fitting, as taught by Prichard, col. 2 line 55 to col. 3 line 5. 
Regarding claim 32, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 wherein the male fitting includes an annular portion and a tubular portion (Prichard, luer skirt 136 and male connector 158, respectively, col. 6 lines 22-39) disposed at least partially within the annular portion.  
Regarding claim 33, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 32 wherein the annular portion has a threaded inner surface (Prichard, internal threads of luer skirt 136, col. 6 line 33).  
Regarding claim 34, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 3 1 further comprising a shoulder (flange 154, col. 6 line 36) 
Regarding claim 35, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 34 further comprising a tether (Prichard, tether 138, col. 6 line 24) secured around the outer surface annular channel, and a cap (luer cap 140, col. 6 line 25) secured to the tether.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the luer adapter 132 of Prichard with the tether and cap of Prichard for the purpose of retaining the cap and sealing off the adapter when not in use to prevent contamination.  
Regarding claim 37, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 wherein the mating member is configured to be releasably coupled with the tapered connector (Prichard, friction fit, col. 6 line 57).  
Regarding claim 38, .  
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager in view of Prichard in view of Knight, US 2013/0046272 A1.
Regarding claim 26, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 24.
Oilschlager in view of Prichard does not teach the adapter assembly further comprising a label.
However, Knight teaches use of a label (warning label 530, P0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the adapter assembly of Oilschlager in view of Prichard with the label of Knight for the purpose of informing the user of intended use of the adapter (enteral feeding only, P0046), to prevent errors.
Knight does not teach positioning the label around the outer surface annular channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the label around the outer surface annular channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 36, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 34.
Oilschlager in view of Prichard do not teach the adapter assembly further comprising a label.
However, Knight teaches use of a label (warning label 530, P0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the adapter assembly of Oilschlager in 
Knight does not teach positioning the label around the outer surface annular channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the label around the outer surface annular channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 29-30 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager in view of Prichard in view of Tauschinski, US 4,387,879.
Regarding claim 29, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21.
Oilschlager in view of Prichard does not teach wherein the multi-stepped configuration includes at least six steps.  
However, Tauschinski teaches a connector body 1 (col. 3 lines 7-8, and shown in Figs. 1-4) wherein the multi-stepped configuration includes at least six steps (Figs. 1-4, showing 7 steps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adapter of Oilschlager to include additional steps as taught by Tauschinski for the purpose of accommodating more openings of various sizes.
Regarding claim 30, 
Regarding claim 39, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31.
Oilschlager in view of Prichard does not teach wherein the multi-stepped configuration includes at least six steps.  
However, Tauschinski teaches a connector body 1 (col. 3 lines 7-8, and shown in Figs. 1-4) wherein the multi-stepped configuration includes at least six steps (Figs. 1-4, showing 7 steps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adapter of Oilschlager to include additional steps as taught by Tauschinski for the purpose of accommodating more openings of various sizes.
Regarding claim 40, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 39 wherein the multi-stepped configuration includes at least seven steps (7 steps).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,369,083 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the features of the application claims can be found in the patent claims.  The difference between claims 21 and 31 of the application and claim 1 of the patent lies in the fact that the patent claim includes more features and is therefore more specific.  Thus the invention of claim 1 of the patent is in effect a "species" of the "generic" invention of claims 21 and 31 of the application.  It has been held that the generic invention is anticipated by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 21 and 31 of the application are anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.  Similar rationale applies to the remainder of the listed claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783